Citation Nr: 1208323	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  11-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from October 1991 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for GERD and assigned a 10 percent evaluation effective July 30, 2009.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the proceeding is of record.  The record was held open for an additional 60 days to afford the Veteran the opportunity to submit additional treatment records.  The only additional evidence that has been received includes a statement from the Veteran asking the Board to consider the amount of sick time he has used due to his service-connected GERD since 2006 and a statement regarding the financial loss he has incurred by using such sick time since 2006.  The evidence was accompanied by a waiver of RO consideration and, therefore, can be considered in this decision.  38 C.F.R. § 20.1304 (2011). 

The Board notes at this juncture that the Veteran had made several statements in which he alludes to the fact that his is in disagreement with the way his service-connected disabilities have been computed.  More specifically, he alleges that when the 10 percent rating for GERD was assigned, he should have had a combined rating of 80 percent, not the 60 percent combined rating that is currently in effect.  The RO addressed this issue in an April 2011 letter.  


FINDING OF FACT

The Veteran's GERD is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for GERD was granted with a 10 percent rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346, effective July 30, 2009.  See January 2010 rating decision.  The Veteran contends that he is entitled to an increased initial rating because his stomach problems affect his work life, family life and social life more than all of his other disabilities combined.  He asserts that he does not go to the doctor every time his stomach is bothering him and that he has been told there is not much that can be done other than to take his medications.  The Veteran also reports that he has to watch his food and drink intake and avoid stressful environments, which is difficult given that he is a fire fighter.  He indicates that he frequently uses the bathroom; experiences reflux and a burning sensation in his stomach; and is always eating to combat the burning sensation in his stomach (such that he denies any weight loss).  The Veteran candidly acknowledged that he was unable to say that his arm and shoulder pain is the result of his service-connected GERD.  In regards to the affect his disability has on his job, the Veteran contends that he has missed a lot of work due to stomach problems and that his GERD is the only disability that has caused him to take time off from work.  He has submitted a document that details the exact amount of sick leave he has used since 1996.  See notice of disagreement received January 2011; February 2011 VA Form 21-4138; March 2011 statement in support of claim; April 2011 VA Form 9; October 2011 hearing transcript; statement in support of claim received January 2012.  

Diagnostic Code 7346 provides the rating criteria for hiatal hernia.  Pursuant to these diagnostic criteria, a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health and a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

At this juncture, the Board notes that dysphagia is defined as difficulty in swallowing and that pyrosis is defined as heartburn.  See Dorland's Illustrated Medical Dictionary 517, 1396 (28th ed. 1994).

The medical evidence in this case consists of both VA and private treatment records.  The Board notes that most of the private records obtained from Dr. R.R. are dated prior to the effective date of the Veteran's disability (July 30, 2009).  For the sake of completeness, however, the Board will consider that evidence in determining whether the Veteran is entitled to an initial rating in excess of 10 percent for GERD.  In that vein, the Board notes that these records reveal that the Veteran consistently denied any gastrointestinal symptoms between January 2006 and December 2008.  In January 2006, the Veteran denied any change in weight or bowel habits and also denied trouble swallowing, heartburn, nausea, and/or vomiting.  A June 2007 CT scan of the abdomen and pelvis contains a conclusion of moderate obstipation with ileus; gastric distension suggested perhaps with degree of outlet obstruction syndrome.  In December 2008, the Veteran denied abdominal pain, bowel incontinence, constipation, diarrhea, gas/bloating, heartburn, nausea and/or vomiting.  In July 2009, Dr. R.R. wrote that the Veteran experienced stomach problems due to medications taken for a previous and established service-connected disability.  

VA records reveal that although the Veteran did not seek medical attention for his stomach from VA on a consistent basis, he did seek medication through VA in November 2009.  More specifically, he called to ask for an antacid and requested the strongest medicine available and something he could take once a day.  When VA indicated that antacids such as Maalox, Tums and Mylanta are all over-the-counter, the Veteran indicated that he would like to get Prilosec through VA.  It appears, however, that VA requested he take over-the-counter antacids, which the Veteran agreed to.  See ADM historical document and addenda.  

The Veteran also underwent two VA examinations.  A November 2009 examination was conducted in conjunction with his claim for service connection.  In pertinent part, the Veteran reported chronic stomach pain and reflux on a daily basis.  He indicated that he has to avoid tomatoes, alcohol, and any type of acidic or spicy food, as they seem to aggravate his condition.  The Veteran reported taking over-the-counter medications (Pepcid and Tums) without much relief.  He had noticed a 15 pound weight gain over the past year.  Following physical examination, the Veteran was diagnosed with GERD.  

At the time of a March 2011 VA examination, the Veteran reported his problem as acid reflux and indicated that he was on Prilosec everyday and has to take Maalox in addition to Prilosec at least one to two times per month.  He indicated that his condition had gotten progressively worse and that current treatment included restricted diet and medicine, to include antacids (Prilosec, Maalox and GasX) and proton pump inhibitors.  The response to treatment was noted as good.  The Veteran denied a history of hospitalization or surgery; trauma; neoplasm; periods of incapacitation due to stomach or duodenal disease; episodes of abdominal colic, nausea, vomiting and abdominal distention; diarrhea; and episodes of hematemesis or melena.  He did report a gnawing or burning pain located in the epigastric area, which he indicated occurred on a weekly basis one to several hours after eating, lasted between one to two hours, and was relieved by antacids.  Physical examination revealed no signs of significant weight loss, malnutrition or anemia and the examiner indicated that examination was normal.  The Veteran was diagnosed with GERD and the problem associated with the diagnosis was noted as acid reflux.  It was also noted that the Veteran had lost two weeks of work in the last 12 month period due to his GERD, though the examiner indicated that there were no significant effects on his usual occupation and no effects on his usual daily activities.  

The evidence of record does not support the assignment of a rating in excess of 10 percent for GERD.  The Board has considered the Veteran's statements and finds that he is both competent and credible in his assertions.  Even taking his statements into consideration, however, the Board does not find that the service-connected GERD is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, so as to meet the criteria for the next highest (30 percent) rating.  Rather, as noted above, the Veteran candidly acknowledged that he did not associate his arm/shoulder pain with his GERD and although he has reported heartburn (pyrosis) and reflux, he has denied episodes of nausea and vomiting and there is no indication that he has ever reported difficulty swallowing (dysphagia).  See VA examination reports; VA treatment records; records from Dr. R.R.  

The Board acknowledges the Veteran's representative's contention that the 1300 hours of sick leave that the Veteran asserts he has used should be considered an impairment of health.  See October 2011 hearing transcript.  In addressing this argument, the Board notes that the January 2012 document submitted by the Veteran reflects a total of 1370 hours of sick leave used between the years of 1996 and 2011.  As noted above, however, service connection for GERD was not in effect prior to July 30, 2009.  Therefore, although the Veteran used 357 hours of sick leave in 2009, the breakdown of leave by day provided by the Buffalo Fire Department reveals that only 150 hours of sick leave were used effective July 30, 2009.  The Board also points out that the Veteran used considerably less sick leave in 2010 and 2011, namely 84 hours in 2010 and 24 hours in 2011.  These findings do not support the argument advanced by the Veteran's representative.  

The evidence of record does not more nearly approximate the criteria for a 30 percent rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's GERD, to include reflux and a burning sensation in the stomach, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.114, Diagnostic Code 7346), which reasonably describe the Veteran's disability.  Therefore, while the Board acknowledges the evidence presented by the Veteran regarding the amount of sick leave he has used as a result of his disability and the financial loss he has incurred as a result, it finds that referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service and VA treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, afforded the Veteran appropriate examinations to determine the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.
ORDER

An initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

